Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         02-OCT-2020
                                                         07:56 AM
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


        STATE OF HAWAIʻI, Petitioner/Plaintiff-Appellant,

                                vs.

       MICAH VASCONCELLOS, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-18-02776)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
       Circuit Judge Wong, assigned by reason of vacancy)

          Petitioner/Plaintiff-Appellant’s Application for Writ
of Certiorari, filed on August 28, 2020, is hereby accepted and
will be scheduled for oral argument.    The parties will be
notified by the appellate clerk regarding scheduling.
          DATED:   Honolulu, Hawaiʻi, October 2, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Paul B.K. Wong